Citation Nr: 0306261	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
left total knee replacement, currently rated 30 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from April 1953 to 
April 1957.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, denying an increased evaluation from the assigned 30 
percent for the veteran's left total knee replacement for 
fracture of left knee with traumatic arthritis.  The appeal 
also arises from the June 1996 RO rating decision denying a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

The was previously remanded by the Board for further 
development in October 1999 and July 2001.  


FINDINGS OF FACT

1.  The veteran's status post left total knee replacement 
results in limitation of motion and pain, stiffness, and 
fatigability equivalent to limitation of extension to 20 
degrees. 

2.  Service connection is in effect only for status post left 
total knee replacement, rated 30 percent disabling.  A higher 
schedular rating is not warranted for this disability.

3.  The veteran has a general equivalency diploma.  He has 
occupational experience as an auto body mechanic, painter, 
janitor, concrete hauler, and truck driver.

4.  The veteran's service-connected disability, by itself, 
does not cause him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post left total knee replacement are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5261 (2002).

2.  The veteran is not unemployable solely by reason of his 
service-connected disability.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326, 3.340, 
3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA, notice of  the 
assistance VA provided him in developing his claim, and 
notice of what he needed to do in the Board's remand in July 
2001.  He was further provided notice in a VCAA notice letter 
issued in November 2001, as well as in an October 2002 
supplemental statement of the case.  He was afforded the 
opportunity of a hearing which he declined.  He was afforded 
VA examinations of his status post left total knee 
replacement for compensation purposes in February 1996, July 
1998, and September 2000, and the veteran's status post left 
total knee replacement was also assessed in multiple VA 
outpatient treatment evaluations including as recently as 
April 2001.  More recent outpatient treatment records 
assessed his general functioning including musculoskeletal 
impairments about which he was then complaining, affording 
him ample opportunity and motivation to report, complain of, 
or pursue evaluation of his status post left total knee 
replacement if it were more disabling than had been 
documented in recent years.  VA has obtained and associated 
with the claims folder VA outpatient treatment records for 
the period of the veteran's claim, as well as private 
treatment records from Genesis Healthcare of New York, the 
only other treatment provider identified by the veteran as 
having records of treatment pertinent to the appealed claims.  

The veteran has been requested to identify any additional 
records that may assist him in furtherance of his claims, 
including by the above-noted VCAA letter and supplemental 
statement of the case, as well as by additional development 
request letters dated in June 2000 and January 2002.  The 
claims folder also contains a Social Security Administration 
disability determination and medical records underlying that 
determination that were obtained from the Social Security 
Administration.  While the veteran's service medical records 
are not available, save for his March 1957 service discharge 
examination, exhaustive efforts were made to obtain these 
documents, and the Board finds that further efforts would be 
futile given the report from the National Personnel Records 
Center that the records may have been lost in a fire at that 
facility.  VA has informed the veteran of his fact and 
requested that he submit any pertinent records in his 
possession to assist his claims.  Hence, no further 
assistance in this regard is in order.

By the VCAA notice letter issued in November 2001, by the 
October 2002 supplemental statement of the case, as well as 
by additional evidentiary development request letters issued 
to the veteran in June 2000 and January 2002, he has 
repeatedly been informed of the evidence that has been 
obtained by VA and that which he must obtain in furtherance 
of his claim.  Hence, the Board is satisfied that the 
requirements as delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) have been met.  

Even if, however, the development requirements delineated in 
Quartuccio have not been met, because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  In this regard, the veteran was 
specifically notified in the January 2002 development 
request, and in the October 2002 supplemental statement of 
the case that ultimately it was his responsibility to support 
his claim with appropriate evidence.  There is no indication 
that he did not receive these notices.  He has not identified 
any other evidence that is not now of record.  Thus, in the 
absence of the veteran identifying additional evidence that 
is not currently of record, the Board finds that providing 
further notice of what the veteran has already been informed 
of would be an inappropriate expenditure of already scarce 
resources.  The Board finds that the duty to assist and 
notify the veteran has been satisfied.  See generally, 
38 U.S.C.A. § 5103A.

Further, the Board has reviewed the medical statements of 
treating VA physicians and private medical practitioners, 
including records specifically for treatment of the left knee 
as recently as April 2001, as well as statements of VA 
medical examiners in February 1996, July 1998, and September 
2000, and the Board finds that these provide sufficient 
evidence to fairly evaluate the veteran's left knee for 
rating purposes, including consideration of such factors as 
painful motion as described in 38 C.F.R. § 4.59, and 
functional loss in the use of joints under 38 C.F.R. §§ 4.40, 
4.45, including functional loss due to pain on undertaking 
motion, fatigue, weakness and/or incoordination, as discussed 
in DeLuca v. Brown,  8 Vet. App. 202 (1995). 

Finally, the Board is satisfied that development requested in 
the Board's October 1999 and July 2001 remands has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  In evaluating service-
connected disabilities, VA attempts to determine the extent 
to which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's status post left total knee replacement is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which provides a minimum 30 percent rating.  Intermediate 
degrees of residual weakness, pain, or limitation of motion, 
are rated by analogy to Codes 5256, ankylosis of the knee; 
5260, limitation of flexion; 5261, limitation of extension; 
and 5262, impairment of the tibia and fibula.  A 60 percent 
rating requires evidence of chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97; 62 Fed, Reg. 63604 (1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003/5010 for limitation of 
motion, and under Diagnostic Code 5257, for other disability 
of the knee including subluxation or lateral instability.  
Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998), indicates 
that when a knee disability is rated under Diagnostic Code 
5257, it is not required that the claimant have compensable 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis. It is only 
required that the claimant's degree of limitation of motion 
meet at least the criteria for a zero-percent rating under 
those diagnostic codes.

The record reflects that the veteran had a left total knee 
arthroplasty in January 1995 for traumatic arthritis in that 
joint.  The veteran completed multiple postoperative physical 
therapy sessions.

VA outpatient treatment records following the arthroplasty 
show varying levels of pain and range of motion in the left 
knee, with maximal extension ranging from approximately 15 to 
0 degrees, and maximal flexion ranging from approximately 65 
to 85 degrees, with better ranges of motion during or shortly 
after periods of physical therapy.  After the first year post 
knee replacement, examiners did not find significant 
swelling, redness, or other signs of complications or 
infection.  The prosthetic has show good alignment and 
functioning with the notable exception of limitations of 
motion.  Instability or subluxation for the most part have 
not been found.  Some pain or pain with use has been 
identified, as has some loss of strength. 

Records obtained from Genesis Health Care of New York show 
physical therapy in 2000 to increase strength and flexibility 
in the joint.  At a January 2001 VA outpatient treatment the 
veteran reported continuing to walk every day in a mall for 
exercise.  

At a February 1996 VA orthopedic examination for rating 
purposes, the veteran's history was noted.  He complained of 
decreased flexibility with prolonged use, and he thought the 
knee swelled.  He denied pain and numbness, and reported 
being able walk from one to one-and-one-half miles before 
pausing to rest the knee.  He reported that the knee 
stiffness was relieved with rest.  On examination there was 
mild left knee swelling.  Active range of motion was from 5 
degrees of extension to 70 degrees of flexion.  Muscle 
strength was 4/5 for flexion and 5/5 for extension.  The 
assessment was that the veteran had decreased left knee 
function due to decreased motion and pain.  It was opined 
that this was due to a contracture limiting the veteran's 
ability to maximize the use of his left knee joint.

At a July 1998 VA orthopedic examination for rating purposes, 
the veteran's history of difficulty with the left knee was 
noted, including post-total-knee-placement difficulties with 
limitation of motion and limitations of functioning.  
Specifically, the veteran complained of limited range of 
motion in the joint, though he also reported significant 
improvement in pain following the surgery.  He reported being 
unable to climb on and off a cement mixer at work due to the 
height of the ladder steps.  On examination, the veteran had 
a slightly asymmetric gait discerned by the examiner to be 
due to leg length discrepancy caused by a lack of full left 
leg extension.  The left knee surgical scar was well-healed.  
There was mild residual warmth over the left knee compared to 
the right.  Active range of motion was from 5 degrees of 
extension to 80 degrees of flexion.  Passively there was 
still limitation of extension, and flexion was to 90 degrees.  
Muscle strength for extension was 3+/5 on the left compared 
to 5/5 on the right.  The examiner did find a marked laxity 
to valgus stress due to the knee replacement.

At a September 2000 VA orthopedic examination for rating 
purposes, the veteran's medical record and history of knee 
replacement and subsequent physical therapy were noted.  The 
veteran complained of consistent aching in the knee with 
occasional worsening.  He reported that he could not be on 
his feet for more than two to two-and-a-half hours without 
having to stop and elevate the knee.  He reported being able 
to walk in the mall for up to three-quarters of a mile before 
having to stop and rest and elevate the leg.  He reported 
also occasionally having increased stiffness in the leg with 
reduced range of motion.  He also complained that he could 
not climb ladders, that he had difficulty descending stairs, 
and that he could not use a manual-transmission vehicle due 
to difficulty with the clutch.  He explained that he was 
unable to work as a concrete truck operator due to these 
functional impairments caused by residuals of a total left 
knee replacement.  

On examination a well-healed, non adhering, seven-inch 
anterior surgical scar was noted.  The veteran demonstrated a 
slight loss of full left knee extension which caused a 
slightly abnormal gait.  There was also some anterior tibial 
discomfort on palpation.  Joint lines were otherwise negative 
with no signs of collateral ligamentous discomfort.  No fluid 
was found in the knee.  The knee was stable with negative 
varus and valgus tests and no anteroposterior instability.  
Extension was to 14 degrees short of full extension actively 
and 8 degrees short of full passively.  This was a slight 
retrogression from the motion shown in March 2000, when the 
veteran was performing daily physical therapy.  At that time 
extension was 5 degrees short of full, and 2 degrees short of 
full passively.  Flexion was to 90 degrees actively and 95 
degrees passively.  Muscle strength for extension was 
diminished on the left to from 3/5 to 4/5, and strength in 
flexion was diminished to 4/5.  The examiner noted that upon 
demonstrated repeated extension against resistance diminution 
of quadriceps strength was not observed.  X-rays showed the 
prosthesis to be in good position with good leg alignment and 
no apparent complications.  The examiner concluded that the 
increased stiffness and limitation of full extension did 
constitute a disability that would preclude the veteran from 
performing some physical work. 

At an August 2001 VA follow-up for his status post left total 
knee replacement, the veteran denied swelling, pain, or calf 
pain, but did report limitation of motion that was persistent 
since the knee replacement surgery.  The examiner found the 
surgical incision to be well-healed without warmth, redness, 
or tenderness.  Left leg quadriceps strength was 4/5.  Range 
of motion was from 5 degrees of extension to 85 degrees of 
flexion without pain.  The examiner noted that several 
sessions of physical therapy over the five years since the 
knee replacement had failed to improve his range of motion.  
The examiner opined that surgical manipulation of the knee 
was not an option.

After carefully reviewing the foregoing evidence the Board 
finds that the appellant's post operative residuals of a 
total left knee replacement are not objectively manifested by 
chronic severe pain or weakness so as to warrant a 60 percent 
evaluation under Diagnostic Code 5055.  The Board must 
accordingly consider disability ratings for the status post 
left total knee replacement by analogy under Diagnostic Code 
5256 for ankylosis of the knee; 5260 for limitation of 
flexion; 5261 for limitation of extension; and 5262, 
impairment of the tibia and fibula.  

In this respect, while the veteran does experience left knee 
stiffness, motion is still objectively demonstrated, and 
there is no evidence of ankylosis warranting a higher rating 
under Diagnostic Code 5256.  Similarly, X-rays of the joint 
have not yet shown impairment of the tibia and fibula, and no 
such impairment has been found upon VA treatment or 
examination so as to warrant rating under Diagnostic Code 
5262.  The Board accordingly looks to rating the knee by 
analogy to limitation of flexion or extension.  

A full range of knee motion is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  Regarding limitation of flexion, a 30 percent rating 
is warranted when flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).  Regarding limitation 
of extension, a 40 percent rating is warranted when extension 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002). 

In this case, the veteran's status post left total knee 
replacement has demonstrated, at outpatient treatments and 
examinations, active range of flexion from at least 65 to 85 
degrees.  Extension has been shown to 14 degrees short of 
full extension to full extension.  Hence, based solely on 
these numbers an increased evaluation is not warranted based 
on a limitation of motion.  

The veteran's total knee replacement has been variably 
manifested by mild to moderate underlying pain and stiffness.  
The veteran also has some limitation of endurance and 
fatigability, limiting the distance he can walk without 
resting or the length of time he can remain on his feet.  
After considering the provisions of 38 C.F.R. §§ 4.40 , 4.45 
and the DeLuca decision, the Board finds that the current 
manifestations are factors generally associated with total 
knee replacement.  Hence, in the absence of such factor as 
disuse atrophy, incoordination on use, or frequent periods of 
prolonged physician ordered rest due to pain, the Board finds 
that the current evaluation for the total knee replacement 
adequately encompasses all factors.  Indeed, it should be 
noted that the assignment of a compensable rating in itself 
is an acknowledgement that the disorder affects industrial 
capabilities.  VanHoose v. Brown, 4 Vet. App. 361 (1993).

In making this determination, the Board notes that the 
veteran is generally able bear weight for significant periods 
and to ambulate fairly well, though with an imperfect gait 
and with the need to rest after long distances.  While the 
Board notes the veteran's report of difficulty with 
descending stairs and with loss of capacity to perform 
demanding tasks such as climbing ladders, the Board finds 
that the 30 percent rating assigned encompasses those losses 
of capacity.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
higher evaluation than the current 30 percent rating for 
status post left total knee replacement.  Hence, the benefit 
sought on appeal is denied. 

Because the preponderance of the medical examination findings 
have been negative for post-knee-replacement subluxation or 
lateral instability the Board also finds that a separate 
rating on this basis is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  While laxity to valgus stress 
was identified upon VA examination in July 1998, such was not 
identified or complained-of by the veteran in outpatient 
treatment records, and was not found upon examination and 
testing upon VA examination in February 1996 and September 
2000.  Hence the preponderance of the evidence is against the 
presence of a subluxation or lateral instability rising to 
the level of separately compensable disability.  

TDIU

There are two means by which a total disability rating based 
on individual unemployability (TDIU) may be awarded.  Both 
depend upon the veteran being unemployable, as defined in the 
regulation.  The first method is under 38 C.F.R. § 4.16(a), 
which requires that the veteran meet certain percentage 
ratings.  In particular, if there is only one service 
connected disability, as in this case, the disorder must be 
ratable at 60 percent or more.  38 C.F.R. § 4.16(a). 

The veteran's only service-connected disability is his status 
post left total knee replacement, rated 30 percent disabling.  
He has never been service-connected for any other disorder 
and there is no pending claim for service connection for any 
other disability.  As the veteran is only service connected 
for a single disability rated 30 percent disabling, he does 
not meet the schedular requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

The second method is pursuant to 38 C.F.R. § 4.16(b), which 
provides that, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, he shall be rated totally disabled.  
A rating under this provision requires referral by the rating 
board to the Director, Compensation and Pension Service, for 
extraschedular consideration.  The statement submitted to 
that office must address the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.

The Board does not have authority to award an extraschedular 
or TDIU evaluation in the first instance, but it may review 
the RO's determination that referral to the C&P Service 
Director is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  Individual unemployability must be based on 
service-connected disability alone, without regard to age or 
nonservice-connected disability.  See 38 C.F.R. §§ 3.341(a), 
4.16.

In this case, the Board finds that the preponderance of the 
evidence is against finding that this case warrants referral 
to the Director of the C & P Service for consideration of an 
extraschedular evaluation of unemployability under 38 C.F.R. 
§ 4.16(b).  The veteran has presented an employer's statement 
as well as multiple statements of his own relating the 
dangerous and physically demanding nature of his former 
employment with a cement company.  He has reported working 
most recently for as a cement truck driver, and losing that 
job in December 1994.  The Board does not doubt the veracity 
of the veteran's contentions or the opinion of his former 
employer that current physical limitations including 
limitations caused by his left knee disorder preclude him 
from continuing that type of work.  

To meet the criteria for TDIU, however, it is not enough that 
the claimant not be able to perform the duties of his last 
job.  Rather, the service-connected disability must preclude 
substantially gainful employment that is consistent with his 
education and occupational experience.  In this respect, 
despite his left knee disorder the appellant can walk, and 
engage in regular daily activities, with the exception of 
some difficulty descending stairs and inability to drive a 
manual-shift vehicle.  Further, VA outpatient treatment 
records of recent years show multiple non-service-connected 
disabilities affecting the veteran's functioning, including 
Type II diabetes, venous insufficiency in both lower 
extremities with venous stasis ulcers, cervical degenerative 
disc disease affecting functioning of the upper extremities, 
a right shoulder disorder, diverticular disease, and anxiety.  
Indeed, the grant of Social Security benefits was based on 
multiple disorders, not just disability due to a total knee 
replacement.  

VA examiners in recent years have found the post operative 
residuals of a total left knee replacement to result in some 
impaired leg strength and loss of endurance, and some pain in 
the knee, but not severe debilitation.  Thus, the left knee 
disorder does not preclude jobs requiring light manual 
activity.  The veteran's own submitted statements and his 
persistence in pursuit of his claim show him to be of 
adequate mental capacity to perform gainful activities 
involving light manual labor.  Further, the record shows that 
he is capable of organized and complex tasks.  In short, the 
preponderance of the evidence shows that there is no 
indication in the record that the moderate impairment caused 
by a single knee joint is preclusive of substantially gainful 
employment.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for TDIU.  Therefore, referral of the TDIU claim to the 
Director of the C & P Service pursuant to 38 C.F.R. § 4.16(b) 
is not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, but since the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rating for status post left total 
knee replacement is denied.  

Entitlement to TDIU is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

